Citation Nr: 0029737	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-10 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for the claimed 
postoperative residuals of endometriosis with total abdominal 
hysterectomy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
RO.  

The Board notes that, in a February 1983 rating action, the 
RO denied the veteran's original claim of service connection 
for endometriosis was denied as not shown in service.  In a 
December 1999 Supplemental Statement of the Case, the RO 
considered the claim of service connection on both a direct 
and secondary basis on a de novo review.  As the RO has 
apparently considered the claim to be reopened, the Board 
will proceed accordingly.  



REMAND

The veteran seeks service connection for postoperative 
endometriosis with total abdominal hysterectomy on both a 
direct basis and as secondary to the service-connected 
chronic urethritis due to chronic vaginitis.

The Board has reviewed the entire record and finds that 
certain medical records that pertain to treatment of the 
veteran are apparently no longer present in the record.  A 
December 1981 statement of Dr. Sherman noted that the veteran 
had been admitted to E.A. Horton Hospital on December 15, 
1981 and had surgery.  

During a November 1982 hearing, the veteran testified that 
she had a laparoscopy in December 1981 and that it was found 
that she was suffering from endometriosis.  It was noted that 
those records were being submitted at the time of the 
hearing.  

A June 1989 private operative report noted that in 1988, the 
veteran underwent video laser laparoscopy as well as a 
bilateral tubal ligation.  The records referable to this 
treatment apparently have not been obtained.  

The Board notes that, during the course of the veteran's 
appeal, the statute governing assistance to claimants, 
38 U.S.C.A. § 5107, was amended.  The new version of the 
statute eliminates the requirement that a person submitting a 
claim for benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded in order to 
receive assistance in the development of his claim; rather, 
the Secretary is required to assist a claimant in developing 
all facts pertinent to a claim for benefits, to include 
providing a medical examination when such examination may 
substantiate entitlement to the benefits sought, except when 
no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement.  Id.  The effective 
date of the change in the statute was October 30, 2000.  See 
Floyd D. Spence National Defense Authorization Act for FY 
2001, Pub. L. No. 106-398, § 1611 (2000) (to be codified at 
38 U.S.C.A. § 5107(a)).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) has held that where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise or 
permitted the Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  

The RO must readjudicate the veteran's claim with 
consideration of both the old and new version of 38 U.S.C.A. 
§ 5107 to determine which version is most favorable to her.  

Under the circumstances of this case, as additional 
development is required, the case is REMANDED to the RO for 
the following:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
her identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for endometriosis and the 
service-connected chronic urethritis due 
to chronic vaginitis, which have not been 
previously identified or obtained.  

2.  The RO should take to appropriate 
steps to request that she provide 
pertinent information about when she 
underwent the laparoscopy in 1981 as well 
as a bilateral tubal ligation in 1988.  
In addition, the RO should instruct the 
veteran to submit all medical evidence 
that tends to support her assertions that 
she developed endometriosis in service or 
as the result of the service-connected 
chronic urethritis due to chronic 
vaginitis.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
veteran in response to this request.  

3.  Following completion of the 
development requested hereinabove, the 
case should be reviewed by the RO. The 
veteran's claim must be considered under 
both the old and new 38 U.S.C.A. § 5107 
and the Court's holding in Karnas.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefits sought on appeal are not 
granted, the veteran and her 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 5 -


